      Case 1:19-cv-02431-AJN-SDA Document 181 Filed 09/03/21 Page 1 of 3




                                   1220 Broadway, Suite 502
                                  New York, New York 10001
                          Tel.: (212) 594-1035 Fax: (212) 967-1112                           ϵͬϯͬϮϬϮϭ
                                  Email: info@ahnejilaw.com
                                 Website: www.ahnejilaw.com
                                                                          August 30, 2021
Via ECF                               EKZ^DEd͗WƵƌƐƵĂŶƚƚŽWĂƌĂŐƌĂƉŚ//͘͘ϭŽĨƚŚĞŽƵƌƚΖƐ
Hon. Stewart D. Aaron, U.S.M.J.       /ŶĚŝǀŝĚƵĂůWƌĂĐƚŝĐĞƐ͕WůĂŝŶƚŝĨĨΖƐƌĞƐƉŽŶƐĞƚŽƚŚŝƐůĞƚƚĞƌŵŽƚŝŽŶǁĂƐ
United States District Court          ĚƵĞǇĞƐƚĞƌĚĂǇ͕^ĞƉƚĞŵďĞƌϮ͕ϮϬϮϭ͘ŶǇƌĞƐƉŽŶƐĞƐŚĂůůďĞĨŝůĞĚďǇ
Southern District of New York
                                      dƵĞƐĚĂǇ͕^ĞƉƚĞŵďĞƌϳ͕ϮϬϮϭ͘ŶǇƌĞƉůǇƐŚĂůůďĞĨŝůĞĚďǇdŚƵƌƐĚĂǇ͕
Daniel Patrick Moynihan Courthouse
                                      ^ĞƉƚĞŵďĞƌϵ͕ϮϬϮϭ͘^KKZZ͘ ĂƚĞĚ͗^ĞƉƚĞŵďĞƌϯ͕ϮϬϮϭ
500 Pearl Street, Courtroom 11C
New York, NY 10007

              Re:     Elohim EPF USA, Inc. v. 162 D & Y Corp., et al.
                      Civil Action No.: 1:19-cv-02431-AJN-SDA

Dear Judge Aaron:

         This office represents Defendants 162 D & Y Corp., Y & P Bayside Corp., Musicbox KTV,
Inc., SS Noblesse House, Inc., Place of Happy & Lucky, Inc., YS2 Enterprises, Inc., Sagwa Namoo,
Inc., Open Karaoke Corp., Whitestone Bell, Inc., Base Karaoke, Inc., Dong Hyun Ha, Phil Sook
Cho, Hyun Hak Yi, Kyung Soon Nam, Anthony Kim, Kyung A. Chung, Ku Ho You, Winnie H.
Chung, and Dong Hun Kim (the “Defendants”) in the above-referenced matter. We are submitting
this letter motion seeking the Court’s Order compelling the Plaintiff to produce and supplement
the requested discovery materials in this matter.

        Defendants diligently pursued the discovery during the reopened discovery period by
timely and properly serving the Plaintiff with the Defendants’ First Request for Production of
Documents (the “First Request”) on July 13, 2021, the Defendants’ Second Request for Production
of Documents (the “Second Request”) on July 27, 2021, and the Defendants’ Third Request for
Production of Documents (the “Third Request”) on August 6, 2021. Additionally, the Defendants
diligently conducted deposition of the Plaintiff by deposing Mr. David Cha, the president of the
Plaintiff, on August 3, 2021.

        During the deposition of the Plaintiff, the Defendants learned a lot of new information.
Based on that, the undersigned made a series of requests for production of newly discovered or
learned discovery materials during said deposition, and the undersigned subsequently followed-up
with the Third Request which was made based upon the information learned during the deposition
of the Plaintiff.




                                               1
      Case 1:19-cv-02431-AJN-SDA Document 181 Filed 09/03/21 Page 2 of 3




        During the deposition, the Plaintiff, through Mr. Cha, admitted that there are two different
versions of the Subpublishing Agreements – one originally written in Korean and the other written
in English – both of which were executed – and that the Subpublishing Agreements written in
English are the translated versions of the original Agreements written in Korean. Based on Mr.
Cha’s testimony, the Defendants proceeded to request for production of copies of the original
Subpublishing Agreements written in Korean, as well as accompanying notarized affidavits of
translator. This was only one of the instances that the Defendants learned of new information and
the existence of other relevant, discoverable materials that had not been produced by the Plaintiff
to date. For the Court’s reference, a true and accurate copy of the Third Request is attached hereto
as an exhibit.

       Despite the Defendants’ good faith attempts to obtain documents responsive to the Third
Request, the Plaintiff repeatedly indicated that it will not provide its response to the Third Request
during the deposition, and during the subsequent email correspondence and phone conversation
between the undersigned and the Plaintiff’s counsel, because the Plaintiff’s 30-day period to
respond to the Third Request falls outside the scheduled discovery deadline.

        On August 19, 2021, the Defendants attempted, in good faith, to stipulate an extension of
time for the Plaintiff to respond to the Third Request without judicial intervention. However, the
Plaintiff refused to stipulate. On August 26, 2021, the Plaintiff’s counsel served the Plaintiff’s
response to the Second Request, and the response was filled with objections, and not even a single
requested document was produced by the Plaintiff. On August 27, 2021, the undersigned contacted
the Plaintiff’s counsel by calling his office in order to resolve the discovery disputes, but no one
answered the phone. On August 30, 2021, the undersigned once again contacted the Plaintiff’s
counsel by calling his office, but no one answered the phone. In order to get a hold of the Plaintiff’s
counsel, the undersigned followed-up with an email requesting his phone call. In response, the
Plaintiff’s counsel stated in sum and substance that he is not sure what there is to discuss vis-a-via
the Parties’ discovery, the discovery cut-off was on the 27th, and he now has a hard deadline to
file a motion for summary judgment.

        Rule 26 of the Federal Rules of Civil Procedure provides that “a party must, without
awaiting a discovery request, provide to the other parties . . . a copy . . . of all documents,
electronically stored information, and tangible things that the disclosing party has in its possession,
custody, or control and may use to support its claims or defenses.” Fed. R. Civ. P. 26(a)(1)(A)(ii).
Rule 26 further provides that a party who has made a disclosure under Rule 26(a) or who has
responded to an interrogatory, request for production, or request for admission must supplement
or correct its disclosure or response in a timely manner if the party learns that in some material
respect the disclosure or response is incomplete or incorrect, and if the additional or corrective
information has not otherwise been made known to the other parties during the discovery process
or in writing or as ordered by the court. Fed. R. Civ. P. 26(e)(1)(A)-(B). The duty to supplement
applies whether the corrective information is learned by the client or the attorney, and extends not
only to newly discovered evidence, but to information that was not originally provided although it
was available at the time of the initial disclosure or response. American Friends of Yeshivat Ohr
Yerushalayim, Inc. v. United States, 2009 WL 1617773, *5 (E.D.N.Y. Jun. 9, 2009). The duty to
supplement continues even after the discovery period has closed. See, e.g., McKinney v.
Connecticut, 2011 WL 166199, *2 (D. Conn. Jan. 19, 2011) (“fact that discovery has closed has

                                                  2
      Case 1:19-cv-02431-AJN-SDA Document 181 Filed 09/03/21 Page 3 of 3




no bearing on [d]efendant’s duty to supplement under Rule 26[e]”); Allen v. Colgate-Palmolive
Co., 1985 WL 191, *1 (S.D.N.Y. Jan. 14, 1985) (“[t]he obligation to update and supplement
responses [to discovery requests] continues even after the close of discovery”). The purpose of
Rule 26(e) is to prevent the “sandbagging” of a party with new evidence at trial or on a motion.
See Ebewo v. Martinez, 309 F.Supp.2d 600, 607 (S.D.N.Y. 2004).

        Further, Rule 26(e) provides that the court may order a party to supplement its production.
Fed. R. Civ. P. 26(e)(1)(B) (“party must supplement discovery ‘as ordered by the court’”); see
also, Phil Crowley Steel Corp. v. Macomber, Inc., 601 F.2d 342, 344 (8th Cir. 1979) (determining
whether a party has duty to supplement under Rule 26(e) is “committed to the sound discretion”
of the court); Walton v. Best Buy Co., Inc., 2010 WL 1494612, *2 (E.D. Mich. 2010) (ordering
party to supplement responses under Rule 26[e]). Alternatively, a party failing to supplement may
be precluded from using the withheld information as evidence on a motion, at a hearing or at trial.
Fed. R. Civ. P. 37(c)(1).

         Here, the Defendants respectfully submit that pursuant to Rule 26(a) and (e), the Plaintiff
has duty to disclose responsive Subpublishing Agreements, Publishing Agreements, Agreements
on Management and Assignment of Copyright, and other documents that will be used by the
Plaintiff to prove a valid chain of title for the 25 subject songs at issue. Plaintiff’s contention that
it is not required to produce the requested materials in the Third Request because the 30-day period
to respond falls outside the scheduled discovery deadline is misplaced. The plain language of the
rule, as well as the relevant case law, refutes the Plaintiff’s erroneous contention that it is not
required to supplement discovery because the duty to supplement continues even following the
close of discovery. See, e.g., Allen, 1985 WL 191, at *3 (granting motion to compel under Rule
26[e] filed after the close of discovery and shortly before trial); In re BankAtlantic BanCorp., Inc.,
2010 WL 3294342, *5 (S.D. Fla. 2010) (motion to compel supplementation filed after close of
discovery was not untimely).

        Moreover, the Plaintiff’s refusal to produce the requested materials in the Second Request
and its failure to respond to the Third Request would prejudice the Defendants’ ability to litigate
the relevant issues, such as issues pertaining to a valid chain of title for the 25 subject songs at
issue. The documents to be produced are key pieces. Without such documents, the Defendants
would not be able to adequately defend against the Plaintiff’s motion for summary judgment. The
lack of such documents would infringe upon the Defendants’ ability to defend and have the instant
matter adjudicated in a just and proper manner. Such documents have never been produced to
date. Defendants have no other means of discovering this information other than through the
Plaintiff.

         For these reasons, the Defendants respectfully request that the Court grant the instant
motion to compel the Plaintiff’s compliance with its discovery obligations. We thank the Court
for its time and consideration in this matter.
                                                                   Respectfully submitted,

                                                                       /s/ Younghoon Ji_______
                                                                       AHNE & JI, LLP
                                                                       By: Younghoon Ji, Esq.

                                                   3
